DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. As such, none of the claims are allowed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 13 recites the limitation "the first inner member portion" in line 8.  There is insufficient antecedent basis for this limitation in the claim. 

Claim Objection
	Claim 21, the term, “The intravascular device of claim 10, comprising:”, should recite, “A intravascular device, comprising:”. The Response to Arguments filed 05/11/2022 page 1 states, “As described below, independent claims 1, 13, and 21…”. As such, for Office Action purposes claim 21 is treated as an independent claim. Appropriate correction is needed.

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 9, and 12 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Havel et al (US 2017/0042508 A1, Filed 2016-07-28, hereinafter “Havel”).
Claim 1: An intravascular device (Device 20: 0032: “device 20 includes a catheter 22 or other flexible elongated or tubular member having a wall 24…), comprising: 
a flexible elongate member (catheter 22) sized and shaped for insertion into a vessel of a patient (0055: “device 20 is inserted into the body of a patient, and/or maneuvered to a desired location (e.g. in a particular blood vessel).”), the flexible elongate member having a distal portion and a proximal portion (See Fig. 1); 
an ultrasound imaging assembly (mounting piece 28 including the components highlighted by a circle in re-produced Fig. 1 and 3 below) disposed at the distal portion (See Fig. 1), wherein the ultrasound imaging assembly comprises a flex circuit (rotational contacts 52 and 54: 0044: “rotational contacts 52, 54 are a flexible printed circuit board”; as well as 0045: “The rotational contacts 52, 54 are designed to attach to transducer 28”) with a conductor interface (conductor prong 132 and conductor prong 136: 0047: “Conductor prongs 132, 136 are bent around mounting piece 29 and attached to transducer 28”; as well as 0043: “. Rotational contact 52 has two brush prongs 130 and a conductor prong 132. Similarly, rotational contact 54 has two brush prongs 134 and a conductor prong 136.”); and 

    PNG
    media_image1.png
    321
    821
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    470
    1033
    media_image2.png
    Greyscale

an electrical cable (electrical wires 160) coupled to the conductor interface to establish electrical communication with the flex circuit (0043: “Rotational contact 52 has two brush prongs 130 and a conductor prong 132. Similarly, rotational contact 54 has two brush prongs 134 and a conductor prong 136.” The electrical wires are coupled to the conductor interface through the components of slip ring piece 70 (0041: “The contact end 72 is circular and is positioned at the control side of mounting piece 29”; as well as 0042: “Wires (not illustrated) provide electrical connectivity between stationary contact 56 and contact pads 81 in cable end 74... The transducer electrical wires 160 which include a coaxial cable or other suitable conductors (FIG. 1) are attached to both contact pads 81 in cable end 74 to carry signals to the control end of device 20.”; as well as 0047: “Brush prongs 130 are positioned to abut against and slide along stationary contact 56, and brush prongs 134 are positioned to abut against and slide along stationary contact 58. Brush prongs 130, 134 are bent to an angle to create a spring force when brush prongs 130, 134 are positioned to abut against stationary contacts 56, 58. Contact end 72 of stationary mount piece 70 is positioned generally normal to the rotation axis and parallel to the control side surface of mounting piece 29 that supports rotational contacts 52, 54. This arrangement coupled with the spring force in the bent portions of brush prongs 130, 134 help to ensure a stable connection.” The electrical wires 160 are coupled to the conductor interface through the electrical pathway quoted above, which establishes an electrical communication with the flex circuit.) 
wherein the distal portion of the flexible elongate member comprises (see Fig. 1): 
a distal inner member (See re-produced Fig. 1 and 3 below. The highlighted circled regions are seen as the distal inner member.)

    PNG
    media_image3.png
    436
    1052
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    513
    650
    media_image4.png
    Greyscale


coupled to the ultrasound imaging assembly (Fig. 1-2: Both the distal inner member as highlighted above and ultrasound imaging assembly are coupled to each other via the wall 24); and 
a distal outer member (Wall 24), 
wherein the distal inner member extends longitudinally through the distal outer member (Figs. 1-2: the distal inner member is extending along the distal outer member.), 
wherein the distal inner member includes a first groove (lumen 172) extending longitudinally along the distal inner member (Fig. 2; as well as 0050: “…illustrated in FIGS. 1, 2, and 7, pusher piece 176 includes lumens…172, and 174 that span between an application end 178 and a control end 180”), 
wherein the distal inner member (see Figs. 1 and 3 above) is different than the conductor interface (conductor prong 132 and conductor prong 136), and 
wherein one of a stiffening wire (wire guide 42, Although Havel describes wire guide 32 in paragraph 0032. This was an error, which should have stated wire guide 42.) extending longitudinally within the flexible elongate member (Figs. 1-2) or the electrical cable is positioned within the first groove (lumen 172) of the distal inner member (see Fig. 1 and 3 above pertaining to the distal inner member).  

Claim 2: Havel discloses all the elements above in claim 1, Havel further discloses, wherein the distal inner member is tubular in shape (see Fig. 1 and 3 above in claim 1), and wherein the first groove (lumen 172) extends longitudinally along an outer surface of the distal inner member (see re-produced Fig. 1 below).  

    PNG
    media_image5.png
    279
    718
    media_image5.png
    Greyscale


Claim 3: Havel discloses all the elements above in claim 2, Havel further discloses, wherein the distal inner member (see re-produced Fig. 1 and 3 above in claim 1) includes a second groove (lumen 174) extending longitudinally along the outer surface (see re-produced Fig. 1 below), and 2U.S. Application No. 16/343,223Docket No. 2016P00638WOUS / 44755.1609US01wherein the other of the stiffening wire or the electrical cable (electrical wires 160) is positioned within the second groove (lumen 174) of the distal inner member.  

    PNG
    media_image6.png
    279
    718
    media_image6.png
    Greyscale


Claim 4: Havel discloses all the elements above in claim 3, Havel further discloses, wherein the first groove and the second groove are circumferentially spaced from one another (Havel discloses a circumferential structure where the first groove is spaced father away from the second groove, see re-produced Fig. 1 below).

    PNG
    media_image7.png
    279
    718
    media_image7.png
    Greyscale


Claim 5: Havel discloses all the elements above in claim 1, Havel further discloses, wherein the distal inner member (see re-produced Fig. 1 and 3 above in claim 1) includes: 
a first distal end (contact end 72); 
a first proximal end (cable end 74); 
a first inner member portion (stationary piece 70 including the shaft 62 wherein both are attached to each other as seen in Fig. 3.) at the first distal end (contact end 72) and coupled to the ultrasound imaging assembly (0041: “The contact end 72 is circular and is positioned at the control side of mounting piece 29”); and 
a second inner member portion (pusher piece 176) adjacent to the first inner member portion (stationary piece 70 including the shaft 62): 0050: “In an assembled configuration, the pusher piece 176 is butted up to the stationary mount piece 70”; hence, the second inner member portion is adjacent to the first inner member portion).  

Claim 6: Havel discloses all the elements above in claim 5, Havel further discloses, wherein the first groove extends longitudinally along a length of the outer surface of the second inner member portion (see re-produced Fig. 1 below, the side highlighted is seen as the outer surface of the second inner member portion.). 

    PNG
    media_image5.png
    279
    718
    media_image5.png
    Greyscale


Claim 7: Havel discloses all the elements above in claim 5, Havel further discloses, wherein the flexible elongate member (catheter 22) comprises: a proximal outer member (catheter tip 25) disposed at the proximal portion of the flexible elongate member (See Figs. 1-2), 
wherein the distal outer member (Wall 24) includes a second proximal end (see re-produced Fig. 2 below) coupled to the proximal outer member (0032: “FIGS. 1, 2, and 3, device 20 includes a catheter 22 or other flexible elongated or tubular member having a wall 24 and extending along a longitudinal axis L and a catheter tip 25 (or other tubular member)”) and a second distal end (see re Fig. 1-2 below: note the highlighted circle regions in re-produced Figs. 1-2 below are not corresponding to numbers, they are corresponding to highlighted regions that can be equated to “ends” as claimed.) coupled to the ultrasound imaging assembly (the second distal end is coupled to the ultrasound imaging assembly since the second distal end of distal outer member touches at least a portion of the assembled internal components, see re-produced Fig. 1-2 below), and 
wherein the stiffening wire (wire guide 42) is coupled to the proximal outer member (Under the broadest reasonable interpretation, the stiffening wire 42 is seen as a wire coupled to the proximal outer member since the stiffening wire is linked to the proximal outer member, see re-produced Fig. 1 and 2 below).  

    PNG
    media_image8.png
    726
    939
    media_image8.png
    Greyscale

Claim 9: Havel discloses all the elements above in claim 7, Havel further discloses, 
wherein the distal inner member (see re-produced Fig. 1 and 3 above in claim 1) includes a third inner member portion (surface of 63 is equated to a third inner member portion, see re-produced Fig. 1 and 3 below: surface of 63 which touches the catheter tip once assembled) adjacent to the second inner member portion (pusher piece 176) (These two portions would be next to each other when the device is assembled), and 
wherein the third inner member portion defines a guide wire exit port (The wire guide 42 extends through the lumen 63 exits the lumen 63 and passes through hole 30. Where the wire guide exits lumen 63 into hole 30 defines a guide wire exit port. See re-produced Fig. 1-3 below, which highlights where the wire guide exits (i.e. a guide wire exit port). With respect to the highlighted figures below the third inner member portion would define a guide wire exit port.) disposed at a coupling junction (The portion where the surface highlighted below in Fig. 3 touches the catheter tip, see re-produced Fig. 1-2 below) between the proximal outer member (catheter tip 25) and the distal outer member (wall 24)(the third inner member portion is disposed at the coupling junction between the proximal outer member and the distal outer member, see re-produced Fig. 2 below).  

    PNG
    media_image9.png
    227
    619
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    387
    1041
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    315
    688
    media_image11.png
    Greyscale


Claim 12: Havel discloses all the elements above in claim 5, Havel further discloses, 
further comprising a distal tip member (bore 78) coupled to the first distal end (contact end 72; see Fig. 3 wherein the distal tip member is coupled to the first distal end.) of the distal inner member (see re-produced Fig. 1 and 3 above in claim 1).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Havel et al (US 2017/0042508 A1, Filed 2016-07-28, hereinafter “Havel”), as applied to claim 5, in view of Farrell (US 2012/0330225 A1, Filed 2011-06-27).
Claim 8: Havel discloses all the elements above in claim 5, Havel further discloses, wherein the proximal outer member (catheter tip 25) is tubular in shape (see Figs-1-2), and wherein the stiffening wire (wire guide 42) includes: 3U.S. Application No. 16/343,223Docket No. 2016P00638WOUS / 44755.1609US01a third proximal end attachable to an inner surface of the proximal outer member (see re-produced Fig. 1 below: Under the broadest reasonable interpretation, the third proximal end of the stiffening wire would be able to be attached to an inner surface of the proximal outer member. In essence, the third proximal end of the stiffening wire is able to be attached to anything.); and a third distal end (see re-produced Fig. 1 below) positioned within the first groove (lumen 172) of the distal inner member.  

    PNG
    media_image12.png
    305
    785
    media_image12.png
    Greyscale

Havel fails to disclose, a third proximal end of the stiffening wire “attached” to an inner surface of the proximal outer member. 
However, Farrell discloses, “As illustrated in FIG. 9, guide wires 180a and 180b are attached to the catheter at the tip, with the rest of the wires 180a and 180b free to move forward and back within the wire guides 135a and 135b.”
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the third proximal end of the stiffening wire to be attached to the inner surface of the proximal outer member of Havel in view of Farrell disclose of a guide wire attached to the catheter tip. The motivation to do this would yield predictable results such as improving the position of the guide wire by limiting free movement as it exits the probe tip. 

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Havel et al (US 2017/0042508 A1, Filed 2016-07-28, hereinafter “Havel”), as applied to claim 5 above. 
Claim 10: Havel discloses all the elements above in claim 5, Havel further discloses, 
wherein the ultrasound imaging assembly (see Fig. 1 and 3 in claim 1 above title ultrasound imaging assembly.) comprises an array of intravascular ultrasound (IVUS) transducers (0035: “Transducer(s) as described herein may have one or more piezoelectric elements as respective transducers”) disposed on the flex circuit (rotational contacts 52 and 54: 0044: “rotational contacts 52, 54 are a flexible printed circuit board”; as well as 0045: “The rotational contacts 52, 54 are designed to attach to transducer 28”) positioned circumferentially on around a support member (mounting piece 29, see Fig. 3), and wherein the first inner member portion (stationary piece 70 including the shaft 62 wherein both are attached to each other as seen in Fig. 3.) extends through a lumen (bore 64) of the support member (mounting piece 29)(shaft 62 of the first inner member portion is seen to extend through the lumen 64 of the support member 29, see Fig. 3 above). 
Havel fails to disclose, wherein the first inner member portion extends distally beyond the support member. However, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the particular dimensions of the first inner member to extend distally beyond the support (i.e. increasing the length of the first inner member) since the only difference between the prior art and the claims is the relative dimensions and a device having the claimed relative dimensions would not perform differently than the prior art device. As such, the modification amounts to a change in a size or shape, which is not patentable distinct from the prior art device according to the following case laws: 
See MPEP 2144.04: 
In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.).
In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
Furthermore, the Applicant has not provided any criticality in the specification and/or drawlings to the first inner member portion to extend distally beyond the support member. Therefore, the modified combination above discloses, the first inner member portion extends through a lumen of the support member and distally beyond the support member.

Claim 11: Havel discloses all the elements above in claim 5, Havel further discloses, wherein the distal inner member is tubular in shape (see Fig. 1), and wherein the second inner member portion (pusher piece 176) has the same outer diameter as the first inner member portion (stationary piece 70 including the shaft 62 wherein both are attached to each other as seen in Fig. 3. Furthermore, see Fig. 1-3).  
 Havel fails to explicitly discloses, wherein the second inner member portion has a greater outer diameter than the first inner member portion. However, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the particular dimensions of the second inner member portion has a greater outer diameter than the first inner member portion (i.e. increasing the diameter of the second inner member portion or decreasing the diameter of the first inner member portion.) since the only difference between the prior art and the claims is the relative dimensions and a device having the claimed relative dimensions would not perform differently than the prior art device. As such, the modification amounts to a change in a size or shape, which is not patentable distinct from the prior art device according to the following case laws: 
See MPEP 2144.04: 
In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.).
In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
Furthermore, the Applicant has not provided any criticality in the specification and/or drawlings to the second inner member portion has a greater outer diameter than the first inner member portion. Therefore, the modified combination above discloses, the second inner member portion has a greater outer diameter than the first inner member portion.

Claims 13-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Havel et al (US 2017/0042508 A1, Filed 2016-07-28, hereinafter “Havel”).
Claim 13: Havel discloses, A method of assembling an intravascular device (device), the method comprising: 
obtaining a first flexible elongate member (The first flexible elongate member is equated to a distal inner member. See re-produced Fig. 1 and 3 below. The highlighted circled regions are seen as the distal inner member. These highlighted circles include (stationary piece 70 including the shaft 62 wherein both are attached to each other as seen in Fig. 3.)) including a first distal end (contact end 72), a first groove (lumen 172), and a second groove (lumen 174) extending longitudinally along the first flexible elongate member (see Fig. 1 and 3 below); 

    PNG
    media_image3.png
    436
    1052
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    513
    650
    media_image4.png
    Greyscale

4U.S. Application No. 16/343,223Docket No. 2016P00638WOUS / 44755.1609US01positioning the first flexible elongate member (see Figs 1 and 3 above pertaining to the distal inner member) in a first lumen (The space inside the device 20 enclosed by the wall 24) of a third flexible elongate member (wall 24) sized and shaped for insertion into a vessel of a patient (0055: “device 20 is inserted into the body of a patient, and/or maneuvered to a desired location (e.g. in a particular blood vessel).”), wherein the first flexible elongate member is positioned along a longitudinal axis of the third flexible elongate member (mounting piece 29) such that the first inner member portion (stationary piece 70 including the shaft 62 wherein both are attached to each other as seen in Fig. 3.) extends within a second distal end (see re-produced Fig. 1-2 below) of the third flexible elongate member (wall 24);

    PNG
    media_image8.png
    726
    939
    media_image8.png
    Greyscale

positioning a stiffening wire (wire guide 42, Although Havel describes wire guide 32 in paragraph 0032. This was an error, which should have stated wire guide 42.) in the first groove (lumen 172), wherein the stiffening wire is coupled to a second flexible elongate member (See re-produced Fig. 1-2 above); and 
positioning an electrical cable (electrical wires 160) in the second groove (lumen 174), wherein the electrical cable (electrical wires 160) is coupled to an ultrasound imaging assembly (see re-produced Fig. 1 and 3 below) 

    PNG
    media_image1.png
    321
    821
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    470
    1033
    media_image2.png
    Greyscale

comprising a flex circuit (rotational contacts 52 and 54: 0044: “rotational contacts 52, 54 are a flexible printed circuit board”; as well as 0045: “The rotational contacts 52, 54 are designed to attach to transducer 28”) with a conductor interface (conductor prong 132 and conductor prong 136: 0047: “Conductor prongs 132, 136 are bent around mounting piece 29 and attached to transducer 28”; as well as 0043: “. Rotational contact 52 has two brush prongs 130 and a conductor prong 132. Similarly, rotational contact 54 has two brush prongs 134 and a conductor prong 136.”), wherein the electrical cable is coupled to the conductor interface to establish electrical communication with the flex circuit (0043: “Rotational contact 52 has two brush prongs 130 and a conductor prong 132. Similarly, rotational contact 54 has two brush prongs 134 and a conductor prong 136.” The electrical wires are coupled to the conductor interface through the components of slip ring piece 70 (0041: “The contact end 72 is circular and is positioned at the control side of mounting piece 29”; as well as 0042: “Wires (not illustrated) provide electrical connectivity between stationary contact 56 and contact pads 81 in cable end 74... The transducer electrical wires 160 which include a coaxial cable or other suitable conductors (FIG. 1) are attached to both contact pads 81 in cable end 74 to carry signals to the control end of device 20.”; as well as 0047: “Brush prongs 130 are positioned to abut against and slide along stationary contact 56, and brush prongs 134 are positioned to abut against and slide along stationary contact 58. Brush prongs 130, 134 are bent to an angle to create a spring force when brush prongs 130, 134 are positioned to abut against stationary contacts 56, 58. Contact end 72 of stationary mount piece 70 is positioned generally normal to the rotation axis and parallel to the control side surface of mounting piece 29 that supports rotational contacts 52, 54. This arrangement coupled with the spring force in the bent portions of brush prongs 130, 134 help to ensure a stable connection.” The electrical wires 160 are coupled to the conductor interface through the electrical pathway quoted above, which establishes an electrical communication with the flex circuit.), wherein the conductor interface (conductor prong 132 and conductor prong 136) is different than the first flexible elongate member (see Figs. 1 and 3 above pertaining to the distal inner member.); and
 coupling the first flexible elongate member to the ultrasound imaging assembly (Fig. 1-3 are merely dissembled configurations showing the components of the device. Hence the first flexible elongate member is coupled to the ultrasound imaging assembly when in a assembled configuration.).  
Havel fails to discloses: such that the first inner member portion extends beyond a second distal end of the third flexible elongate member. However, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the particular dimensions of the first inner member to extend beyond a second distal end of the third flexible elongate member (i.e. increasing the length of the first inner member) since the only difference between the prior art and the claims is the relative dimensions and a device having the claimed relative dimensions would not perform differently than the prior art device. As such, the modification amounts to a change in a size or shape, which is not patentable distinct from the prior art device according to the following case laws: 
See MPEP 2144.04: 
In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.).
In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
Furthermore, the Applicant has not provided any criticality in the specification and/or drawlings to the first inner member portion to extend beyond the a second distal end of the third flexible elongate member. Therefore, the modified combination above discloses, first inner member portion extends beyond a second distal end of the third flexible elongate member;

Claim 14: Havel as modified discloses all the elements above in claim 13, Havel further discloses, wherein the first flexible elongate member is tubular in shape (see Fig. 1 and 3 above in claim 13), and wherein the first groove (lumen 172) and the second groove (lumen 174) extend longitudinally along an outer surface of the first flexible elongate member (see re-produced Fig. 1 below).

    PNG
    media_image7.png
    279
    718
    media_image7.png
    Greyscale



Claim 16: Havel as modified discloses all the elements above in claim 14, Havel further discloses, wherein the obtaining includes removing material from a blank (cutout of lumen 172 and 174) of the first flexible elongate surface member to form the first groove (lumen 172) and the second groove (lumen 174) on the outer surface of the first flexible elongate member (see re-produced Fig. 1 above in claim 14. The surface highlighted with the first groove and the second groove in Fig. 1 above in claim 14 is seen as the outer surface).  

Claim 17: Havel as modified discloses all the elements above in claim 13, Havel further discloses, the first flexible elongate member includes (see re-produced Fig. 1 and 3 above in claim 13): 
a first proximal end (cable end 74); 
a first inner member portion (stationary piece 70 including the shaft 62 wherein both are attached to each other as seen in Fig. 3.) at the first distal end (contact end 72); and 
a second inner member portion (pusher piece 176) adjacent to the first inner member portion (stationary piece 70 including the shaft 62): 0050: “In an assembled configuration, the pusher piece 176 is butted up to the stationary mount piece 70”; hence, the second inner member portion is adjacent to the first inner member portion), 
wherein the third flexible elongate member (wall 24) includes a second proximal end (see re-produced Fig. 1-2 below), and 

    PNG
    media_image8.png
    726
    939
    media_image8.png
    Greyscale

wherein the first flexible elongate member (See re-produced Fig. 1 and 3 above in claim 13.) is a distal inner member (see Fig. 1), the second flexible elongate member (catheter tip 28) is a proximal outer member (see Fig. 1), and the third flexible elongate member (wall 24) is a distal outer member (See Fig. 1-2).  

Claim 18: Havel as modified discloses all the elements above in claim 17, Havel further discloses, further comprising: reducing an outer diameter of the first inner member portion (stationary piece 70 including the shaft 62 wherein both are attached to each other, see Fig. 3 below pertaining to the distal inner member.) to fit within an inner diameter of a second lumen (bore 64) of the ultrasound imaging assembly (see re-produced Fig. 3 below pertaining to the ultrasound imaging assembly.); and 

    PNG
    media_image4.png
    513
    650
    media_image4.png
    Greyscale


    PNG
    media_image2.png
    470
    1033
    media_image2.png
    Greyscale

wherein coupling the first flexible elongate member (distal inner member highlighted above) to the ultrasound imaging assembly (highlighted above in Fig. 3) includes positioning the first flexible elongate member within the ultrasound imaging assembly (see Fig. 3 above. The first flexible elongate member is position with the ultrasound imaging assembly.) such that the first inner member portion extends through the second lumen (bore 64) of the ultrasound imaging assembly and (see Fig. 3 above. Specifically, the shaft 63 of the first flexible elongate member is extending through the ultrasound imaging assembly.) 
Havel fails to discloses, the first inner member portion extends distally beyond the ultrasound imaging assembly. However, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the particular dimensions of the first inner member to extend distally beyond the ultrasound imaging assembly (i.e. increasing the length of the first inner member) since the only difference between the prior art and the claims is the relative dimensions and a device having the claimed relative dimensions would not perform differently than the prior art device. As such, the modification amounts to a change in a size or shape, which is not patentable distinct from the prior art device according to the following case laws: 
See MPEP 2144.04: 
In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.).
In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
Furthermore, the Applicant has not provided any criticality in the specification and/or drawlings to the first inner member portion to extend distally beyond the ultrasound imaging assembly. Therefore, the modified combination above discloses, such that the first inner member portion extends through the second lumen of the ultrasound imaging assembly and distally beyond the ultrasound imaging assembly.

Claim 19: Havel as modified discloses all the elements above in claim 17, Havel further discloses, further comprising coupling a distal tip member (bore 78) to the first distal end  (contact end 72; see Fig. 3 wherein the distal tip member is coupled to the first distal end.) of the first flexible elongate member after coupling the first flexible elongate member to the ultrasound imaging assembly (see re-produced Fig. 1 and 3 above in claim 13).  
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify Havel as modified discloses all the elements above in claim method of assembly since the order of coupling the different parts to each other is found to be an obvious matter of design choice and routine for one of ordinary skill in the art as there are a limited amount of possible orders to connecting the pieces together and the applicant has not provided any criticality to coupling these parts in this order. The motivation to do this would yield predictable results such as improving the connection between the sensor assembly and electrical cable before each embodiment is attached in the medical sensing device. 

Claim 20: Havel as modified discloses all the elements above in claim 17, Havel further discloses, wherein the first flexible elongate member (see re-produced Fig. 1-3 above) further includes a third inner member portion (see re-produced Fig. 1 and 3 below: surface of 63 which touches the catheter tip once assembled) adjacent to the second inner member portion (pusher piece 176) (These two portions would be next to each other when the device is assembled), and 
wherein the method further comprises: 
coupling the second flexible elongate member (pusher piece 176) to the second proximal end (highlighted in Fig. 1-2 below) of the third flexible elongate member (wall 24)(refer to Fig. 1-2 below. An assembled configuration would show these parts coupled to each other much clearly. Note these figures are merely disassembled configurations to demonstrate the internal components clearly.); and

    PNG
    media_image8.png
    726
    939
    media_image8.png
    Greyscale

creating a guide wire exit port at a coupling junction between the second flexible elongate member and the third flexible elongate member during the coupling such that the third inner member portion is in communication with the guide wire exit port (The wire guide 42 extends through the lumen 63 exits the lumen 63 and passes through hole 30. Where the wire guide exits lumen 63 into hole 30 defines a guide wire exit port. See re-produced Fig. 1-3 below, which highlights where the wire guide exits (i.e. a guide wire exit port). With respect to the highlighted figures below the third inner member portion would define a guide wire exit port. the third inner member portion is disposed at the coupling junction between the proximal outer member and the distal outer member, see re-produced Fig. 2 below).  

    PNG
    media_image9.png
    227
    619
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    387
    1041
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    315
    688
    media_image11.png
    Greyscale



Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Havel et al (US 2017/0042508 A1, Filed 2016-07-28, hereinafter “Havel”), as applied to claim 14, in further view of Eberle et al (US 2011/0034809 A1, Filed 2010-10-13, hereinafter “Eberle”).
Claim 15: Havel as modified discloses all the elements above in claim 14, Havel further discloses, wherein the obtaining includes the first flexible elongate member to integrally form the first groove and the second groove on the outer surface of the first flexible elongate member (see re-produced Fig. 1 above in claim 14. The surface highlighted with the first groove and the second groove in Fig. 1 above in claim 14 is seen as the outer surface).  
Havel fails to discloses, wherein the obtaining includes molding the first flexible elongate member
However, Eberle discloses, (0042: “ultrasound transducer assembly shown in Fig. 1 into a cylindrical shape by means of a molding processes described below”).
Thus, It would have been recognized by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and device of Havel as modified in view of Eberle to include molding, in order to yield predictable results to a provide a cylindrical shape. 

Claims 21-27 and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Havel et al (US 2017/0042508 A1, Filed 2016-07-28, hereinafter “Havel”).
Claim 21: Havel discloses, comprising: 
a flexible elongate member (catheter 22) sized and shaped for insertion into a vessel of a patient (0055: “device 20 is inserted into the body of a patient, and/or maneuvered to a desired location (e.g. in a particular blood vessel).”), the flexible elongate member having a distal portion and a proximal portion (See Fig. 1); 
an ultrasound imaging assembly (mounting piece 28 including the components highlighted by a circle in re-produced Fig. 1 and 3 below) disposed at the distal portion, wherein the ultrasound imaging assembly comprises: 

    PNG
    media_image1.png
    321
    821
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    470
    1033
    media_image2.png
    Greyscale

a flex circuit (rotational contacts 52 and 54: 0044: “rotational contacts 52, 54 are a flexible printed circuit board”; as well as 0045: “The rotational contacts 52, 54 are designed to attach to transducer 28”) with a conductor interface (conductor prong 132 and conductor prong 136: 0047: “Conductor prongs 132, 136 are bent around mounting piece 29 and attached to transducer 28”; as well as 0043: “. Rotational contact 52 has two brush prongs 130 and a conductor prong 132. Similarly, rotational contact 54 has two brush prongs 134 and a conductor prong 136.”); 
an array of intravascular ultrasound (IVUS) transducers  (0035: “Transducer(s) as described herein may have one or more piezoelectric elements as respective transducers”)  disposed on the flex circuit(rotational contacts 52 and 54: 0044: “rotational contacts 52, 54 are a flexible printed circuit board”; as well as 0045: “The rotational contacts 52, 54 are designed to attach to transducer 28”); and 
a support member (mounting piece 29, see Fig. 3 above) with a lumen (bore 64), an electrical cable (electrical wires 160) coupled to the conductor interface to establish electrical communication with the flex circuit (0043: “Rotational contact 52 has two brush prongs 130 and a conductor prong 132. Similarly, rotational contact 54 has two brush prongs 134 and a conductor prong 136.” The electrical wires are coupled to the conductor interface through the components of slip ring piece 70 (0041: “The contact end 72 is circular and is positioned at the control side of mounting piece 29”; as well as 0042: “Wires (not illustrated) provide electrical connectivity between stationary contact 56 and contact pads 81 in cable end 74... The transducer electrical wires 160 which include a coaxial cable or other suitable conductors (FIG. 1) are attached to both contact pads 81 in cable end 74 to carry signals to the control end of device 20.”; as well as 0047: “Brush prongs 130 are positioned to abut against and slide along stationary contact 56, and brush prongs 134 are positioned to abut against and slide along stationary contact 58. Brush prongs 130, 134 are bent to an angle to create a spring force when brush prongs 130, 134 are positioned to abut against stationary contacts 56, 58. Contact end 72 of stationary mount piece 70 is positioned generally normal to the rotation axis and parallel to the control side surface of mounting piece 29 that supports rotational contacts 52, 54. This arrangement coupled with the spring force in the bent portions of brush prongs 130, 134 help to ensure a stable connection.” The electrical wires 160 are coupled to the conductor interface through the electrical pathway quoted above, which establishes an electrical communication with the flex circuit.), 
wherein the flex circuit is positioned circumferentially around a support member (see re-produced Fig. 3 above), 
wherein the distal portion of the flexible elongate member comprises (see Fig. 1) a distal inner member (See re-produced Fig. 1 and 3 below. The highlighted circled regions are seen as the distal inner member. These highlighted circles include (stationary piece 70 including the shaft 62 wherein both are attached to each other as seen in Fig. 3.)) coupled to the ultrasound imaging assembly (Refer to Fig. 1 and 3 above which shows the ultrasound imaging assembly, and Fig. 1-4 below which shows the distal inner member), 

    PNG
    media_image3.png
    436
    1052
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    513
    650
    media_image4.png
    Greyscale

wherein the distal inner member (stationary piece 70 of the first elongate member includes the shaft 62 see in Fig. 3 above.) extends through the lumen (bore 64) of the support member (mounting piece 29, see Fig. 3 above),
wherein the distal inner member includes a first groove (lumen 172) extending longitudinally along the distal inner member (see re-produced Fig. 1 above directed to the distal inner member), 
wherein the distal inner member (see Figs. 1 and 3 above) is different than the conductor interface (conductor prong 132 and conductor prong 136), and 
wherein one of a stiffening wire (wire guide 42, Although Havel describes wire guide 32 in paragraph 0032. This was an error, which should have stated wire guide 42.) extending longitudinally within the flexible elongate member (Figs. 1-2) or the electrical cable is positioned within the first groove (lumen 172) of the distal inner member (pusher piece 176).  
Havel fails to disclose, wherein the distal inner member portion extends distally beyond the support member. However, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the particular dimensions of the distal inner member to extend distally beyond the support (i.e. increasing the length of part of the distal inner member) since the only difference between the prior art and the claims is the relative dimensions and a device having the claimed relative dimensions would not perform differently than the prior art device. As such, the modification amounts to a change in a size or shape, which is not patentable distinct from the prior art device according to the following case laws: 
See MPEP 2144.04: 
In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.).
In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
Furthermore, the Applicant has not provided any criticality in the specification and/or drawlings to the first inner member portion to extend distally beyond the support member. Therefore, the modified combination above discloses, wherein the distal inner member portion extends through a lumen of the support member and distally beyond the support member.

Claim 22: Havel as modified discloses all the elements above in claim 21, Havel further discloses, wherein the distal inner member is tubular in shape (see Fig. 1 and 3 above in claim 21 pertaining to the distal inner member.), and wherein the first groove (lumen 172) extends longitudinally along an outer surface of the distal inner member (see re-produced Fig. 1 below).  

    PNG
    media_image5.png
    279
    718
    media_image5.png
    Greyscale


Claim 23: Havel as modified discloses all the elements above in claim 22, Havel further discloses, wherein the distal inner member (see re-produced Fig. 1 and 3 above in claim 21 pertaining to the distal inner member.) includes a second groove extending longitudinally along the outer surface (see re-produced Fig. 1 below), and 2U.S. Application No. 16/343,223Docket No. 2016P00638WOUS / 44755.1609US01wherein the other of the stiffening wire or the electrical cable (electrical wires 160) is positioned within the second groove (lumen 174) of the distal inner member.  

    PNG
    media_image6.png
    279
    718
    media_image6.png
    Greyscale



Claim 24: Havel as modified discloses all the elements above in claim 23, Havel further discloses, wherein the first groove (lumen 172) and the second groove (lumen 174) are circumferentially spaced from one another (Havel discloses a circumferential structure where the first groove is spaced father away from the second groove, see re-produced Fig. 1 below).

    PNG
    media_image7.png
    279
    718
    media_image7.png
    Greyscale




Claim 25: Havel as modified discloses all the elements above in claim 21, Havel further discloses, wherein the distal inner member (see re-produced Fig. 1 and 3 above in claim 21) includes: 
a first distal end (contact end 72); 
a first proximal end (cable end 74); 
a first inner member portion (stationary piece 70 including the shaft 62 wherein both are attached to each other as seen in Fig. 3.) at the first distal end (contact end 72) and coupled to the ultrasound imaging assembly (0041: “The contact end 72 is circular and is positioned at the control side of mounting piece 29”); and 
a second inner member portion (pusher piece 176) adjacent to the first inner member portion (stationary piece 70 including the shaft 62): 0050: “In an assembled configuration, the pusher piece 176 is butted up to the stationary mount piece 70”; hence, the second inner member portion is adjacent to the first inner member portion).  

Claim 26: Havel as modified discloses all the elements above in claim 25, Havel further discloses, wherein the first groove (lumen 172) extends longitudinally along a length of the outer surface of the second inner member portion (see re-produced Fig. 1 below, the side highlighted is seen as the outer surface of the second inner member portion.). 

    PNG
    media_image5.png
    279
    718
    media_image5.png
    Greyscale


Claim 27: Havel as modified discloses all the elements above in claim 25, Havel further discloses, wherein the flexible elongate member (catheter 22) comprises: a proximal outer member (catheter tip 25) disposed at the proximal portion of the flexible elongate member (See Figs. 1-2), 
wherein the distal outer member (Wall 24) includes a second proximal end (see re-produced Fig. 2 below) coupled to the proximal outer member (0032: “FIGS. 1, 2, and 3, device 20 includes a catheter 22 or other flexible elongated or tubular member having a wall 24 and extending along a longitudinal axis L and a catheter tip 25 (or other tubular member)”) and a second distal end (see re Fig. 1-2 below: note the highlighted circle regions in re-produced Figs. 1-2 below are not corresponding to numbers, they are corresponding to highlighted regions that can be equated to “ends” as claimed.) coupled to the ultrasound imaging assembly (the second distal end is coupled to the ultrasound imaging assembly since the second distal end of distal outer member touches at least a portion of the assembled internal components, see re-produced Fig. 1-2 below), and 
wherein the stiffening wire (wire guide 42) is coupled to the proximal outer member (Under the broadest reasonable interpretation, the stiffening wire 42 is seen as a wire coupled to the proximal outer member since the stiffening wire is linked to the proximal outer member, see re-produced Fig. 1 and 2 below).  

    PNG
    media_image8.png
    726
    939
    media_image8.png
    Greyscale


Claim 29: Havel as modified discloses all the elements above in claim 27, Havel further discloses, 
wherein the distal inner member (see re-produced Fig. 1 and 3 above in claim 21) includes a third inner member portion (see re-produced Fig. 1 and 3 below: surface of 63 which touches the catheter tip once assembled) adjacent to the second inner member portion (pusher piece 176) (These two portions would be next to each other when the device is assembled), and 
wherein the third inner member portion defines a guide wire exit port (The wire guide 42 extends through the lumen 63 exits the lumen 63 and passes through hole 30. Where the wire guide exits lumen 63 into hole 30 defines a guide wire exit port. See re-produced Fig. 1-3 below, which highlights where the wire guide exits (i.e. a guide wire exit port). With respect to the highlighted figures below the third inner member portion would define a guide wire exit port.) disposed at a coupling junction (The portion where the surface highlighted below in Fig. 3 touches the catheter tip, see re-produced Fig. 1-2 below) between the proximal outer member (catheter tip 25) and the distal outer member (wall 24)(the third inner member portion is disposed at the coupling junction between the proximal outer member and the distal outer member, see re-produced Fig. 2 below).  

    PNG
    media_image9.png
    227
    619
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    387
    1041
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    315
    688
    media_image11.png
    Greyscale


Claim 30: Havel as modified discloses all the elements above in claim 25, Havel further discloses, wherein the distal inner member is tubular in shape (Fig. 1), and wherein the second inner member portion (pusher piece 176) has the same outer diameter as the first inner member portion (stationary piece 70 including the shaft 62 wherein both are attached to each other as seen in Fig. 3. Furthermore, see Fig. 1-3).  
 Havel fails to explicitly discloses, wherein the second inner member portion has a greater outer diameter than the first inner member portion. However, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the particular dimensions of the second inner member portion has a greater outer diameter than the first inner member portion (i.e. increasing the diameter of the second inner member portion or decreasing the diameter of the first inner member portion.) since the only difference between the prior art and the claims is the relative dimensions and a device having the claimed relative dimensions would not perform differently than the prior art device. As such, the modification amounts to a change in a size or shape, which is not patentable distinct from the prior art device according to the following case laws: 
See MPEP 2144.04: 
In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.).
In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
Furthermore, the Applicant has not provided any criticality in the specification and/or drawlings to the second inner member portion has a greater outer diameter than the first inner member portion. Therefore, the modified combination above discloses, the second inner member portion has a greater outer diameter than the first inner member portion.

Claim 31: Havel discloses all the elements above in claim 25, Havel further discloses, 
further comprising a distal tip member (bore 78) coupled to the first distal end (contact end 72; see Fig. 3 wherein the distal tip member is coupled to the first distal end.) of the distal inner member (see re-produced Fig. 1 and 3 above in claim 21).  

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Havel et al (US 2017/0042508 A1, Filed 2016-07-28, hereinafter “Havel”), as applied to claim 27, in view of Farrell (US 2012/0330225 A1, Filed 2011-06-27).
Claim 28: Havel as modified discloses all the elements above in claim 27, Havel further discloses, wherein the proximal outer member (catheter tip 25) is tubular in shape (see Figs-1-2), and wherein the stiffening wire (wire guide 42) includes: 3U.S. Application No. 16/343,223Docket No. 2016P00638WOUS / 44755.1609US01a third proximal end attachable to an inner surface of the proximal outer member (see re-produced Fig. 1 below: Under the broadest reasonable interpretation, the third proximal end of the stiffening wire would be able to be attached to an inner surface of the proximal outer member. In essence, the third proximal end of the stiffening wire is able to be attached to anything.); and a third distal end (see re-produced Fig. 1 below) positioned within the first groove (lumen 172) of the distal inner member.  

    PNG
    media_image12.png
    305
    785
    media_image12.png
    Greyscale


Havel fails to disclose, a third proximal end of the stiffening wire “attached” to an inner surface of the proximal outer member. 
However, Farrell discloses, “As illustrated in FIG. 9, guide wires 180a and 180b are attached to the catheter at the tip, with the rest of the wires 180a and 180b free to move forward and back within the wire guides 135a and 135b.”
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the third proximal end of the stiffening wire to be attached to the inner surface of the proximal outer member of Havel as modified in view of Farrell disclose of a guide wire attached to the catheter tip. The motivation to do this would yield predictable results such as improving the position of the guide wire by limiting free movement as it exits the probe tip. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Robinson whose telephone number is (571)272-9019. The examiner can normally be reached M-R 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.A.R./Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793